Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 25, 2014


The Court of Appeals hereby passes the following order:

A14A1258. BERNARD v. THE STATE.

      In 2005, Damien C. Bernard was found guilty of armed robbery (OCGA § 16-
8-41 (a)) and sentenced to 20 years. This court affirmed his conviction on direct
appeal in an unpublished decision. Bernard v. State, 282 Ga. App. XXIV (decided
November 11, 2006) (unpublished). In 2014, Bernard filed a motion for clarification
of sentence, which was dismissed. Bernard appeals, contending that the State failed
to prove one of the elements of armed robbery (use of an offensive weapon) because
the jury found him not guilty of possession of a firearm during the commission of a
crime (OCGA § 16-11-106).
      A motion to vacate a conviction is not an appropriate remedy in a criminal case
and any appeal from such a motion is subject to dismissal. Harper v. State, 286 Ga.
216, 217-218 (1), (2) (686 SE2d 786) (2009); see also Roberts v. State, 286 Ga. 532
(690 SE2d 150) (2010) (dismissing appeal of defendant’s motion to vacate
conviction). Although Bernard presents his claim as a challenge to his sentence, he
is once again seeking to vacate the judgment of his conviction. Accordingly, his
appeal is DISMISSED.
      In so holding, we note that Bernard has filed numerous appeals with this Court.
We find that this appeal is frivolous and we note that Bernard’s previous appeal was
also deemed frivolous. See Case No. A13A1943. Under OCGA § 42-12-7.2, prisoners
who have filed three or more times in state court and had those filings dismissed as
frivolous are not permitted to file any action in forma pauperis. If Bernard continues
to file meritless pleadings, he will not be permitted to file in forma pauperis.



                                        Court of Appeals of the State of Georgia
                                                                         07/25/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.